Disregarding all testimony on behalf of the defendant, the plaintiff's case may be *Page 449 
thus stated: He purchased an ordinary ticket over defendant's road from Columbia to Latta, and took the afternoon train with the assurance of the Columbia ticket agent that he would be able to take another train at Florence and reach Latta that night. At Florence, he was told by "some one with a lantern, and with a uniform on," that the train he was about to take was the Latta train. When he presented his ticket on this train he was informed by the conductor that the train did not stop at Latta, and that he would have to pay nineteen cents additional fare to Dillon, a few miles beyond Latta, from which place he could return to Latta at an early hour the next morning. The plaintiff refused to pay the additional fare and demanded to be put off at Latta. The train was stopped at Pee Dee, and the following is plaintiff's own account of the conductor's action: "He came in and said: `I am ready for you to get off' — that was at Pee Dee. I said, 'I don't want to raise any racket with you, I know your authority, you can put me off whether I am ready or not. I think I know how to protect my rights, I can't voluntarily go out;' he said, 'all right, where is your baggage?' I said, 'there;' the porter carried it out. He said, `come ahead;' I said, `I can't go voluntarily, I won't resist, all you have to do is to put your hand on my arm, I will follow you if you are determined to do it.' He put his hand on my arm and I walked out. I had Mr. Friday and Mr. Thomas to go to the door and see him refuse to take the money, he had said he would not take the money. I said, `I rather pay you nineteen cents and go to Dillon than to stay at Pee Dee.' He said, 'I ought not to let you go, but I will.' I got on the train, paid him nineteen cents and went to Dillon rather than stay at Pee Dee."
The verdict was for $875. The defendant moved for a new trial on the ground that there was no proof to support a verdict for punitive damages, the actual damage claimed being only fifty cents.
The rule that railroad companies should be held to the strictest responsibility for any violation of the known rights *Page 450 
of a passenger, can hardly be stated too strongly, but in this case I am unable to see any ground whatever for the finding of punitive damages, and think a new trial should have been granted unless the plaintiff should remit all the recovery except fifty cents, the actual damages proved.
The defendant's evidence that the train which plaintiff took at Florence was a through train and had not for at least two years been scheduled to stop at Latta, was undisputed. The plaintiff's reliance, therefore, to show a known violation of his rights in refusing him passage on that train to Latta was the special representation of the ticket agent at Columbia and of the man in uniform at Florence that the train would let him off at Latta. When he asserted his right to go to Latta on that train, and was informed it did not stop there, common fairness and justice required that he should make known to the conductor his claim of a special contract or representation on the part of the defendant's agents, which would require the rule as to the running of the train fixed by the company for the guidance of the conductor to be suspended in his case, before he could recover a verdict for punitive damages. There is not the slightest evidence that the conductor had any notice of the special facts connected with the purchase of the ticket and with the presence of the plaintiff on that train. On the contrary, the plaintiff testified that he did not inform the conductor that he had been told that the train would stop at Latta. In each of the cases of Myers v. Railway Co., 64 S.C. 514,42 S.E., 598, and Chiles v. Railway Co., 69 S.C. 327, the passenger made a full statement of all the peculiar circumstances, and the conductor acted at the peril of the company, because he had explicit notice of the passenger's special rights. Here this basis for the recovery of punitive damages is entirely lacking.
I think defendant's exception also to the following charge should be sustained: "I charge you further, as a matter of law, if you go down to one of these railroad offices and buy a ticket and pay full fare for it, and there is no time limit — *Page 451 
the time you are to use that ticket is not limited, you buy a straight ticket, pay full fare with no time limit to it, you have the right to put that ticket in your pocket and use it whenever you see proper; but if you buy the ticket and board the train you must make continuous passage, you cannot stop over on the ticket between two different points unless the ticket gives you that privilege. If you buy a straight ticket to a place you need not use it immediately, but if you do commence to use it, then you must go on through, otherwise if you drop off you will have to pay again."
While I am sure the learned Circuit Judge did not intend it should have such an effect, I do not see how this charge could fail to impress the jury that the plaintiff's ticket could not have been used from Florence to Latta if he had stopped over at Florence until the next morning for the regular train to Latta. The defendant was thus placed before the jury in the position of selling a straight ticket to Latta from Columbia, which would be of no value for the portion of the journey from Florence to Latta, unless they should find the company obliged to accept it on the night train which plaintiff took immediately after his arrival in Florence.
For these reasons I think there should be a new trial.